DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the amendment filed 1/20/22, claims 1, 12, and 17 have been amended.  Claims 1-20 are pending in the application, of which claims 1, 12, and 17 are presented in independent form.  

Allowance
Claims 1-20 are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment, filed on 1/20/22, overcome the cited prior art with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Patterson, III et al. (US 2016/0055054) discusses that a change in configuration, such as the addition of a new storage device, can cause the assigned location of most, if not all, blocks, as determined by the layout algorithm, to change. This results in a very heavy load to migrate the large amount of data from its old assigned location to its new location. An advantage of the disclosed Storage Pool with the layout table is that single chunks in a subset of the layout maps can be updated to achieve a balanced load for the new configuration with a small amount of data movement (pa 0103).  However, Patterson does not discuss  “determining that a second zone storage component has been added to a geographically diverse storage system comprising a first zone storage component; … determining a moving technique for movement of the first chunk from the first zone storage component to the second zone storage component, wherein the moving technique is selected from a group of techniques comprising a 'combine then move' technique and a 'move then combine' technique, and wherein the determining the moving technique is based on a ranking of the moving technique corresponding to a computing resource usage criterion; in response to the moving technique being determined to be the 'combine then move' technique, combining the first chunk with the second chunk via an XOR operation such that the information comprised in the first chunk is represented in a resulting combined chunk, wherein third contents of the resulting combined chunk are immutable.”

Donlan et al. (US 10,108,819) discusses balancing shards where the shards can be combined in an XOR operation (Col. 5 Li. 28-50), however, Donlan does not teach “determining that a second zone storage component has been added to a geographically diverse storage system comprising a first zone storage component; … determining a moving technique for movement of the first chunk from the first zone storage component to the second zone storage component, wherein the moving technique is selected from a group of techniques comprising a 'combine then move' technique and a 'move then combine' technique, and wherein the determining the moving technique is based on a ranking of the moving technique corresponding to a computing resource usage criterion; in response to the moving technique being determined to be the 'combine then move' technique, combining the first chunk with the second chunk via an XOR operation such that the information comprised in the first chunk is represented in a resulting combined chunk, wherein third contents of the resulting combined chunk are immutable.”

Chen et al. (US 10,951,236) teaches a distributed computing system implements a simple 3-1 exclusive-or or exclusive disjunction (i.e., XOR) erasure coding scheme, where data, such as a block of a blob, is divided into 3 equal data fragments, and the data fragments are XORed to create a parity fragment. The fragments can be stored in different zones (e.g., datacenters) as part of high availability and durability (Col. 1 Li. 52-58).  However, Chen does not teach “determining that a second zone storage component has been added to a geographically diverse storage system comprising a first zone storage component; … determining a moving technique for movement of the first chunk from the first zone storage component to the second zone storage component, wherein the moving technique is selected from a group of techniques comprising a 'combine then move' technique and a 'move then combine' technique, and wherein the determining the moving technique is based on a ranking of the moving technique corresponding to a computing resource usage criterion; in response to the moving technique being determined to be the 'combine then move' technique, combining the first chunk with the second chunk via an XOR operation such that the information comprised in the first chunk is represented in a resulting combined chunk, wherein third contents of the resulting combined chunk are immutable.”

	The prior art of record does not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169